Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vernell Brown Randolph appeals the district court’s order denying relief on her third motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm *315for the reasons stated by the district court. United States v. Randolph, No. 4:04-cr-00024-JBF-TEM-1 (E.D.Va. Jan. 6, 2010). We deny Randolph’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.